DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response
	The ‘Amendment and Response’, filed on 18 December 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 1-11 are canceled.

Terminal Disclaimer
The ‘Terminal Disclaimer’, filed on 18 December 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,689,879; U.S. Patent No. 9,513,296; and U.S. Patent No. 9,989,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Specification, Abstract’, the ‘Amendment and Response’ (page 3), filed on 18 December 2020, alleges/argues “The Abstract has now been amended to remove phraseology common to claims, such as “said”, as well as removing the initial phrase, “The present invention relates to…”, in conformance with MPEP § 608.01(b)(I)(C).”  In view of the amended Abstract, the allegation/argument is found persuasive and, thus, this objection is hereby withdrawn.
In response to the ‘Double Patenting, U.S. Patent No. 9,989,536’, ‘Double Patenting, U.S. Patent No. 9,513,296’, and ‘Double Patenting, U.S. Patent No. 9,689,879’ found in the ‘Non-Final Office Action’, mailed on 09 October 2020, the ‘Amendment and Response’ (page 3), filed on 18 December 2020, alleges/argues “A terminal disclaimer for each of U.S. Patent Nos. US 9,989,536 B2; US 9,513,296 B2; and US 9,689,879 B2, along with the fee under 37 C.F.R. 1.20(d), is being filed concurrently with the present response” and, therefore, the rejections have been overcome.  As indicated above, the ‘Terminal Disclaimer
As reiterated from the ‘Non-Final Office Action’, mailed on 09 October 2020, the most relevantly identified references are Lee et al. (A single amino acid in the SH3 domain of Hck determines its high affinity and specificity in binding to HIV-1 Nef protein. The EMBO Journal. 1995. Vol. 14, No. 20, pages 5006-5015; see ‘Information Disclosure Statement’, filed on 10 April 2018; herein “Lee”) and Erpel et al. (Mutational analysis of the Src SH3 domain: the same residues of the ligand binding surface are important for intra- and intermolecular interactions. 1995. The EMBO Journal. Vol. 14, No. 4, page 963-975; see ‘Information Disclosure Statement’, filed on 10 April 2018; herein “Erpel”).  Lee describes the construction of a library of mutant Fyn kinases (Abstract), wherein amino acid sequences in the RT-loop of the SH3 domain are mutagenized (page 5009, right column, 1st and 2nd full paragraphs).  Erpel investigates which amino acids in the Src SH3 domain are important for Src regulation, wherein mutational analysis of non- or semi-conserved residues in the RT-loop and n-SRC loop (e.g., Src-loop) demonstrated involvement in inter- and intramolecular interactions (Abstract; and page 965, left column, 1st full paragraph).  However, neither reference, alone or in combination, teaches or suggests: 1) that the SH3 domain of the Fyn kinase can be mutated so that the mutated SH3 domain adopts a binding affinity to a specific ligand of interest which is not a ligand that binds to any natural SH3 domain; 2) that other sites of these SH3 domains of the two kinases are responsible, let alone the src loop; 
The ‘Amendment and Response’, 18 December 2020, along with the concurrently filed ‘Terminal Disclaimer’, has overcome all grounds of rejection in the ‘Non-Final Office Action’, mailed on 09 October 2020.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 12-15 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636